         AO
          AO450
             450(GAS
                 (GASRev
                     Rev.10/03)
                          6/03) Judgment in a Civil Case



                                       United States District Court
                                                 Southern District of Georgia
                  EUGENE WATERS,

                                        Plaintiff,
                                                                                    JUDGMENT IN A CIVIL CASE


                                            V.                                    CASE NUMBER:        CV 319-025

                  NATHAN BROOKS, Warden; RODNEY MCCLOUD,
                  Warden of Security; KAREN THOMAS, Lieutenant; and
                  C.O. FNU WILLIAMS,

                                        Defendants.




                     Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
                     has rendered its verdict.

                     Decision by Court.This action came before the Court. The issues have been considered and a decision has been
            ✔
                     rendered.

                     IT IS ORDERED AND ADJUDGED
                     pursuant to the Order dated July 24, 2019 adopting the Magistrate Judge's Report and

                     Recommendation as the Court's opinion, that Plaintiff's Complaint is dismissed for failure to state a

                     claim upon which relief may be granted. This case stands closed.




            07/24/2019                                                          Scott L. Poff
           Date                                                                 Clerk



                                                                                (By) Deputy Clerk
GAS Rev 10/1/03
